FILED
                            NOT FOR PUBLICATION                            MAY 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TERESA JEAN MOORE,                               No. 12-17000

               Appellant,                        D.C. No. 1:11-cv-00607-DAE-
                                                 BMK
  v.

BAYVIEW LOAN SERVICING, LLC,                     MEMORANDUM*

               Appellee,

RICHARD A. YANAGI; OFFICE OF
THE U.S. TRUSTEE,

               Trustees - Appellees.


                    Appeal from the United States District Court
                             for the District of Hawaii
                     David A. Ezra, District Judge, Presiding

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Teresa Jean Moore appeals pro se from the district court’s judgment

affirming the bankruptcy court’s order granting Bayview Loan Servicing, LLC’s

motion for relief from the automatic stay with respect to certain real property. We

have jurisdiction under 28 U.S.C. § 158(d). We review independently the

bankruptcy court’s decision without deference to the district court’s

determinations. Leichty v. Neary (In re Strand), 375 F.3d 854, 857 (9th Cir. 2004).

We affirm.

       The bankruptcy court did not abuse its discretion by granting relief from the

automatic stay with respect to certain real property because Bayview established

that it had a colorable claim to the property. See Arkison v. Griffin (In re Griffin),

719 F.3d 1126, 1128 (9th Cir. 2013) (per curiam) (explaining that “because final

adjudication of the parties’ rights and liabilities is yet to occur, a party seeking stay

relief need only establish that it has a colorable claim to the property at issue”);

Moldo v. Matsco, Inc. (In re Cybernetic Servs., Inc.), 252 F.3d 1039, 1045 (9th Cir.

2001) (reviewing for an abuse of discretion the bankruptcy court’s decision to

grant relief from an automatic stay).

      Moore’s contention that the bankruptcy court and district court violated her

constitutional rights is unsupported by the record.




                                            2                                     12-17000
      We treat Moore’s request for judicial notice and the attached documents,

filed on January 18, 2013, as her excerpts of record.

      AFFIRMED.




                                          3                                 12-17000